     Case 2:11-cv-02405-CJB-KWR Document 593 Filed 06/02/21 Page 1 of 2




MINUTE ENTRY
BARBIER, J.
June 1, 2021
JS-10: 70 mins.
                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

   WASTE MANAGEMENT OF                                        CIVIL ACTION
   LOUISIANA, LLC

   VERSUS                                                     NO. 11-2405

   RIVER BIRCH, INC., ET AL.                                  SECTION: “J”(4)


                           TUES., JUNE 1, 2021 at 10:00 A.M.
                         JUDGE CARL J. BARBIER PRESIDING

                                PRETRIAL CONFERENCE

The Court held a pretrial conference with the following counsel participating:
   • Pat Talley, Elizabeth Parker, Ashley Heilprin, and James Kress for plaintiff Waste
     Management of Louisiana, LLC
   • Bob Kutcher and Nicole Tygier for defendant Albert Ward, Jr.
   • Thomas Flanagan for defendants River Birch, LLC and Highway 90, LLC
   • Kyle Schonekas and Joelle Evans for defendant Fred Heebe

The following matters were discussed:

ORDERED that the Joint Motion to Issue Juror Questionnaire (Rec. Doc. 578) is DENIED.
The Court may pose some of the parties’ questions to prospective jurors during voir dire.

Trial will commence at 8:30 a.m. on Monday, June 21, 2021, and is estimated to last two
weeks. Counsel should plan to be in the courtroom no later than 8:00 a.m.

Time limits will be imposed on the trial. By June 8, 2021, the parties will jointly submit to
the Court proposed time allocations.

Waste Management to substitute names of representatives in place of entities listed on
“May Call” witness list (see Pretrial Order p.47).

The Court intends to impanel a jury of 8 persons, in which case each side shall have 4
peremptory strikes.

All exhibits will be presented to the jury by electronic means. At the end of trial, the parties
will provide a disk containing all of the exhibits that were used at trial.
     Case 2:11-cv-02405-CJB-KWR Document 593 Filed 06/02/21 Page 2 of 2




Demonstrative exhibits shall be exchanged by June 14, 2021. Any objections to
demonstratives are due by June 16, 2021. These deadlines supersede the ones in the
Scheduling Order (Rec. Doc. 567).

Witness Lea Forbes. Waste Management does not have to disclose in advance its
exhibits for witness Lea Forbes, who will testify remotely via Zoom. The exhibits will be
provided to the witness in a sealed envelope 24 hours before her expected testimony.

Regarding item XIII (pp. 53-54) in the Pretrial Order (“Other Matters that Might Expedite
Disposition of this Matter”), by June 7, 2021, Waste Management to file proposed neutral
language re: age of the case, etc., that the Court may read to the jury. Defendants to file
response/counter-proposal by June 9, 2021.

Offer of proof. The parties shall prepare written statements that can be submitted into the
record outside the presence of the jury. This may be done at any point during the trial.
The parties shall make arrangements with the court reporter.

The Court’s Case Manager is to be notified three working days prior to trial of any
equipment that will be needed by counsel during trial or if more than two tables will be
needed to seat counsel. Additionally, it is highly recommended that counsel contact the
Case Manager during the week prior to trial to schedule a meeting during which the Case
Manager can instruct counsel on the use of the Court’s electronic trial equipment. This
equipment will be necessary for the electronic presentation of exhibits. The Court will not
operate the equipment for counsel during trial and will not give instruction on the use of
equipment on the morning of trial.

Not later than Friday, June 18, 2021, plaintiff shall provide defendants with a list of the
witnesses it intends to call on the first day of trial, and the order in which they will be
called.

On the first morning of trial, the parties shall provide the case manager with final will call
witness lists.




                                              2
